DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–8 of U.S. Patent No. 11,237,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite a subset of limitations found in the patent, meaning the pending claims would encompass a broader scope, and thus would be anticipated by, the patented claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0096530 to Shimizu et al. and U.S. Patent Application Publication No. 2015/0286096 to Kim et al.
Regarding Claim 1, Shimizu discloses (e.g., Figs. 1, 3A, 5, 6, and 9A–10B, and at least paragraphs [0027]–[0074]) a display device 1, comprising: a light emitting unit (19 of light source 5 of backlight 2); and a light converting layer (combination of translucent resin 20, green phosphors 21 and red phosphors 22) disposed on the light emitting unit, wherein the display unit emits an output light under an operation of the highest gray level, the output light is a final visual light of the blue sub-pixel of the display device (e.g., paragraph [0064] and Fig. 10B), the output light having an output spectrum (e.g., Fig. 3A showing an exemplary spectrum of the light source; Fig. 10B showing an exemplary final visual light output spectrum of a blue sub-pixel, paragraph [0064]), an intensity integral of the output spectrum from 380 nm to 493 nm defines as a first intensity integral, an intensity integral of the output spectrum from 494 nm to 580 nm defines as a second intensity integral (where Shimizu does not explicitly discuss “intensity integrals,” but such can be seen in the spectrum illustrated in Fig. 3A and similarly in Fig. 10B as the area under the spectrum curve between the listed wavelengths), and a ratio of the first intensity integral over the second intensity integral defines as a first ratio.
Shimizu does not explicitly disclose that the first ratio ranges from 5 to 20.
Shimizu teaches that the blue light emitting device of the backlight has a peak intensity of a light emitting spectrum 3–19 times as high as the green light emitting phosphor in order to improve the color reproducibility of the display apparatus (Abstract, paragraph [0011]).  The example illustrated in Fig. 3A of Shimizu, Example 4, has a peak intensity of ratio of 7.2 (Fig. 5), and from the drawings and description of the spectrum in paragraph [0032], it appears that an intensity integral from 380–493 nm is about 3 times that of an intensity integral from 494–580 nm.  Although not illustrated, Shimizu also discloses examples with peak intensities of 12 and 19 (Examples 10 and 11, Fig. 5).  Based on the shape of the spectra illustrated in Figs. 3A–C and the description of the spectrum in paragraph [0032], one of ordinary skill in the art would reasonably conclude that these Examples 10 and 11 would have an intensity integral ratio of ~5–8.  This falls within the claimed range, and thus it would have been obvious in view of the teachings of Shimizu that the claimed first ratio ranges from 5–20.  Similarly, Comparative Example 4 appears to disclose an intensity integral ratio of around 25, meaning that Shimizu disclose (or can reasonably be considered to disclose or render obvious) intensity integral ratios in a range of at least 5–25.
Additionally, Shimizu illustrates an output spectrum of light coming from the blue pixel color filter in Fig. 10B, and shows a ratio of about 5–7, which is within the claimed range.
Further, Kim discloses a display, and teaches that the ratio of blue, green, and red light emitted (where the ranges recited in Claim 1 correspond generally to blue and green light) can be adjusted to achieve desired color purity (paragraph [0065]).
In view of the teachings of Kim, it would further have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the output spectrum of Shimizu, based on design needs and considerations, to within the claimed ratio range of 5–20.  Applicant has not disclosed any particular criticality of the claimed range, and the claims do not recite any specific limitation that achieves the claimed first ratio range other than the limitations found or rendered obvious in Shimizu and Kim.  
The combination of Shimizu and Kim does not explicitly disclose that the display unit is at least one sub-pixel, being a blue sub-pixel, and that it is the at least one sub-pixel that emits the output light having the claimed output spectrum.
However, Shimizu discusses generally pixels of each color of red, green, and blue, for example, in paragraph [0030], that the color filter includes filters for each pixel - blue, green, and red filters for each pixel, and in paragraph [0064] with reference to Fig. 10B, respective light emission spectrums coming out of the red, green, and blue color filters are illustrated.  These teachings of Shimizu reasonably suggest the presence of red, green, and blue sub-pixels in the display of Shimizu, and Fig. 10B illustrates the final visual light emission spectrum of the blue sub-pixel.  
The combination of Shimizu and Kim would further have rendered obvious a transistor, the transistor being electrically connected with the light emitting unit (where Kim teaches, e.g., paragraphs [0052]–[0053], use of a transistor to control selection of a specific pixel, as well as the signal level applied to that signal, which would have been an obvious choice for a control means of the pixels of Shimizu).
Regarding Claim 2, the combination of Shimizu and Kim would have rendered obvious wherein the first ratio ranges from 5 to 10 (Shimizu, Examples 10 and 11, also see the rejection of Claim 1 above).
Regarding Claim 3, the combination of Shimizu and Kim would have rendered obvious wherein the first ratio ranges from 13 to 19 (Shimizu, Examples 10 and 11 and Comparative Example 4, also see the rejection of Claim 1 above, and where Kim teaches adjusting the ratios based on a desired color purity).
Regarding Claim 4, the combination of Shimizu and Kim would have rendered obvious wherein the output spectrum comprises a first intensity peak and a second intensity peak, the first intensity peak is a maximum peak of the output spectrum from 380 nm to 493 nm, the second intensity peak is a maximum peak of the output spectrum from 494 nm to 580 nm, a ratio of the first intensity peak over the second intensity peak defines as a second ratio, and the second ratio ranges from 5 to 35 (Shimizu, Abstract and paragraph [0011] teaching intensity peak ratios of 3–19, or 5–7 in Fig. 10B, which overlaps the claimed range, see, e.g., MPEP § 2144.05).
Regarding Claim 5, the combination of Shimizu and Kim would have rendered obvious wherein the second ratio ranges from 8 to 16 (Shimizu, Fig. 5, illustrating examples from 3–19; Fig. 10B illustrating about 5–7, where Kim teaches adjusting the ratios based on a desired color purity).
Regarding Claim 6, the combination of Shimizu and Kim would have rendered obvious wherein the second ratio ranges from 21 to 32 (Shimizu, Fig. 5, illustrating examples from 3–60, including the Comparative Examples, and where the specific ratio would have been a matter of design choice, as taught by Kim that the intensities may be adjusted as needed to achieve a desired color mix).
Regarding Claim 7, the combination of Shimizu and Kim would have rendered obvious wherein the output spectrum further comprises a first wave corresponding to the first intensity peak, and a full width at half maximum of the first wave ranges from 10 nm to 30 nm (paragraph [0032] of Shimizu, 15–30 nm).
Regarding Claim 8, the combination of Shimizu and Kim would have rendered obvious wherein the output spectrum further comprises a second wave corresponding to the second intensity peak, and a full width at half maximum of the second wave ranges from 20 nm to 60 nm (paragraph [0032] of Shimizu, 50–100 nm, overlapping the claimed range, see, e.g., MPEP § 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871